Case: 15-40245      Document: 00513204525         Page: 1    Date Filed: 09/23/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                   FILED
                                                                             September 23, 2015
                                    No. 15-40245
                                  Summary Calendar                              Lyle W. Cayce
                                                                                     Clerk




UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,
versus

JOSE EVANGELISTA-GONZALEZ,
 Also Known as Josue Evangelista-Gonzalez,

                                                 Defendant–Appellant.



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:14-CR-766-1




Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       The attorney appointed to represent Jose Evangelista-Gonzalez has
moved for leave to withdraw and has filed a brief in accordance with Anders v.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40245    Document: 00513204525    Page: 2   Date Filed: 09/23/2015


                                No. 15-40245

California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Evangelista-Gonzalez has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We
concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, the motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                      2